09/11/2020
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                   June 4, 2020 Session

        GENERATION 4 RECYCLING GROUP, LLC V. TRIUMPH
       AEROSTRUCTURES, LLC - VOUGHT AIRCRAFT DIVISION

                Appeal from the Chancery Court for Davidson County
                  No. 17-836-IV    Russell T. Perkins, Chancellor


                             No. M2019-01668-COA-R3-CV


This is an action for breach of contract and unjust enrichment that arises from an alleged
breach of confidentiality during a Request for Proposals (“RFP”) process. The RFP
contained a confidentiality provision stating that the defendant would “maintain strict
confidentiality of all information provided in response to this RFP.” The plaintiff submitted
the lowest bid, but after two requests for revised proposals, which the plaintiff declined to
provide, the defendant awarded the contract to another business. In its complaint, the
plaintiff claimed that the defendant revealed information about the plaintiff’s proposal to
the other bidders in violation of the confidentiality provision to encourage them to lower
their bids and, as a consequence, the plaintiff sustained damages. Specifically, the plaintiff
alleged the defendant disclosed to the other bidders that they were not the lowest bidder
and the percentage by which their bids exceeded the average bid. Following discovery, the
trial court summarily dismissed all claims. This appeal followed. We affirm the trial court’s
dismissal of the unjust enrichment claim on the ground that there was a valid contract. We
also affirm the dismissal of the breach of contract claim on the ground that there was no
evidence to support the plaintiff’s contention that the defendant breached the agreement or
that the alleged breach caused the plaintiff to sustain damages.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

FRANK G. CLEMENT JR., P.J., M.S., delivered the opinion of the Court, in which W. NEAL
MCBRAYER, J., joined. RICHARD H. DINKINS, J., not participating.

Randall K. Winton, Brentwood, Tennessee, for the appellant, Generation 4 Recycling
Group, LLC.

John Lee Farringer, IV and Christina R.B. López, Nashville, Tennessee, for the appellee,
Triumph Aerostructures, LLC – Vought Aircraft Division.
                                         OPINION

       The defendant, Triumph Aerostructures, LLC (“Triumph”), is an aerostructures
manufacturing company with a facility located in Nashville, Tennessee. On October 2,
2015, Triumph issued an RFP for a scrap metal recycling contract for the Nashville facility.
The stated objective of the RFP was, inter alia, “to request your best offer to supply the
specific business requirements outlined in Section 4.0 of this document.”

       Triumph sent the RFP to eight businesses and requested that they include within
their proposals a capital investment of $2.8 million to purchase five vacuum machines to
replace old and outdated equipment at Triumph’s facility. Only three of the businesses
submitted proposals— (1) Generation 4 Recycling, LLC (“Generation 4”); (2) Shapiro
Metals (“Shapiro”); and (3) Northeast Georgia Recycling, Inc. (“NE Georgia”).

       The RFP provisions that are most pertinent to the issues on appeal appear in
paragraphs 8 and 9. The confidentiality provision set forth in paragraph 8 of the RFP reads:

       TRIUMPH expects the Supplier to respect the confidentiality of this
       information. The Supplier shall treat this information as confidential and
       shall not disclose it to a third party without prior authorization by TRIUMPH.

       TRIUMPH will maintain strict confidentiality of all information that you
       provide in response to this RFP. TRIUMPH will not disclose information
       concerning your response to this RFP to anyone, other than those employed
       or so designated, by TRIUMPH directly involved in reviewing your
       response.

Paragraph 9, which is titled, “Terms of Bid,” states:

       Expenses relating to the preparation of the proposal are entirely the
       responsibility of your company. . . . This RFP is not an offer to enter into an
       agreement with any Supplier. This is simply a request to receive proposals
       from Suppliers interested in supplying these products to TRIUMPH. We
       reserve the right to accept or reject any proposal and to enter into negotiations
       with any party to provide these services. All proposals shall become the
       property of TRIUMPH even if rejected.

       After receiving the initial proposals from Generation 4, Shapiro, and NE Georgia,
Triumph determined that the $2.8 million capital investment for new equipment resulted
in fees that were too high. Consequently, Triumph instructed the businesses to submit
alternative proposals to purchase two vacuums at a cost of $1.2 million instead of five
vacuums at a cost of $2.8 million. All three businesses submitted revised proposals. While


                                             -2-
Generation 4’s proposal was the lowest, none of the bidders knew which or how many
businesses had submitted proposals or the terms or pricing of the competing proposals.

       On December 11, 2015, Brooke Kepley, the purchasing manager for Triumph, sent
an email to Jeffrey Jiampietro, Generation 4’s managing member, requesting additional
pricing information from Generation 4. Mr. Jiampietro responded on December 13 by
informing Ms. Kepley that the proposal process “was very time consuming,” and he could
not “devote anymore time quoting” unless he was awarded the contract. Moreover, Mr.
Jiampietro said he would require Triumph to meet six conditions, which he listed in his
email, if Generation 4 were awarded the contract.

        On December 15, 2015, Ms. Kepley emailed the other two businesses—NE
Georgia and Shapiro—to notify them of the percentage by which their proposals exceeded
the average of all proposals. She did not, however, disclose the number of businesses that
submitted proposals or the specific pricing of any proposal. The email to Shapiro stated, in
pertinent part:

       Upon review of all supplier proposals, and comparing on a [sic] apples to
       apples basis, both Shapiro’s proposals for scrap management cost (2.8M and
       1.2M, at 500K lb/mo) are between 25-30% hire [sic] than the average of all
       quotations. . . .

Ms. Kepley’s email to NE Georgia stated, in pertinent part:

       Upon review of all supplier proposals, and comparing on a [sic] apples to
       apples basis, both NE Gas proposals for scrap management cost (2.8M and
       1.2M at 500K lb/mo) are between 5-10% higher than the average of all
       quotations. This means you are not the lowest, but you are also not the highest
       priced proposal. . . .

       After Ms. Kepley sent the emails, NE Georgia and Shapiro participated in two
additional rounds of negotiations and proposal submissions. On January 18, 2016, Triumph
awarded the recycling contract to NE Georgia.

       In a letter to Generation 4 on January 21, 2016, Ms. Kepley informed Mr. Jiampietro
that Triumph did not award the contract to Generation 4 because Mr. Jiampietro refused to
provide the additional pricing information she requested on December 11, 2015, and the
conditions Generation 4 added to its proposal rendered it “less favorable.”

     On August 9, 2017, Generation 4 commenced this action in Davidson County
Chancery Court for breach of contract only. Generation 4 alleged that Triumph revealed



                                            -3-
information about Generation 4’s proposal to the other bidders in violation of an oral1 and
written confidentiality agreement to persuade the other bidders to lower their bids.2
Triumph filed an answer denying the existence of an oral confidentiality agreement and
denying any breach of the written confidentiality agreement. After conducting discovery,
Triumph filed a motion for summary judgment.

       While Triumph’s motion for summary judgment was pending, Generation 4 filed
its Third Amended Complaint, removing its claim for breach of an oral confidentiality
agreement and adding a claim for unjust enrichment. In its claim for breach of a written
agreement, Generation 4 alleged that Triumph violated the written confidentiality
provision by, inter alia, disclosing to each bidder that its bid was not the lowest bid and
the percentage by which each respective bid exceeded the lowest bid. Generation 4
claimed, generally, that it “has suffered damages from [Triumph’s] failure to maintain
confidentiality of the information contained in the Plaintiff’s response to the RFP.”

        As for Generation 4’s unjust enrichment claim, it alleged that Triumph benefited
from disclosing confidential information about Generation 4’s proposal by obtaining lower
bids from the other bidders. Thus, it “would be inequitable to permit the Defendant to retain
the benefits it received from the improper use of the information contained in the Plaintiff’s
response to the RFP without payment.” Triumph filed an amended answer denying liability
on either claim.

       The court held a hearing on Triumph’s motion for summary judgment on April 26,
2019, and in an order entered on April 29, 2019, denied Triumph’s motion for summary
judgment. The court found that genuine issues of material fact existed on the elements of
both claims in the Third Amended Complaint.

       On July 19, 2019, Generation 4 filed a motion for partial summary judgment on its
breach of contract claim. To support its motion, Generation 4 relied on the December 15
emails that Ms. Kepley sent to the representatives of Shapiro and NE Georgia, informing
them of the percentage by which their bids exceeded the average of all bids. Generation 4
claimed that it was “evident” from the emails that Triumph used confidential information
from Generation 4’s proposal “to induce Shapiro and NE Georgia to lower their respective
[bids].” Generation 4 claimed that it was undisputed that, thereafter, Triumph permitted
Shapiro and NE Georgia to submit additional proposals.

        To support its motion, Generation 4 included the affidavit of Mr. Jiampietro, which
stated that “significant time and expense were required of [Generation 4] to respond to the

       1
         Generation 4 alleged that it met with employees of Triumph in person wherein Triumph orally
promised to keep the information in Generation 4’s proposal confidential.

       2
           Generation 4 filed an amended complaint to which it attached the RFP as an exhibit.
                                                   -4-
RFP.” And Generation 4 “would not have spent such time, and incurred such expense, if
[Triumph] was not required to keep confidential Plaintiff’s, and the other parties’, response
to the RFP and be restricted from informing parties responding to the RFP whether they
were the low bidder and providing them with an opportunity to lower their bids.”

      In response to Generation 4’s motion for partial summary judgment, Triumph
argued:

       There is no allegation, much less proof, that Triumph disclosed Generation
       4’s specific proposal or specific pricing to any other bidder [in violation of
       the confidentiality provision]. Instead, Generation 4’s motion (and entire
       case) is solely based on the position that Triumph told the average of all bids
       (without even disclosing how many bidders there were) to bidders and that
       somehow was a violation of the non-disclosure provision.

(Emphasis in original). Triumph contended that, even if it breached the agreement,
Generation 4 could not “demonstrate any recoverable damages caused by the alleged
breach and thus cannot prove an element of the breach of written agreement cause of
action.”

        Triumph then filed its second motion for summary judgment. It argued that
Generation 4’s unjust enrichment claim failed as a matter of law because neither party
disputed the existence of a valid and enforceable contract. As for Generation 4’s breach of
contract claim, Triumph argued that it also failed because Generation 4 could not prove
that it suffered any recoverable damages as a result of the alleged breach. Specifically,
Triumph contended that the expenses related to the preparation of Generation 4’s proposal
were incurred prior to the alleged improper disclosures and not as a result of the disclosures.
Moreover, it contended the RFP precluded the recovery of such damages by providing that
“[e]xpenses related to the preparation of the proposal are entirely the responsibility of your
company.” And finally, Triumph relied on Ms. Kepley’s deposition testimony and the bid
analysis prepared by her to support its assertion that the winning bidder’s price did not
change after the alleged improper disclosures on December 15.

        In Generation 4’s response to Triumph’s motion, it relied on the bid analysis
prepared by Ms. Kepley to support the opposite contention—that NE Georgia lowered its
bid in response to the improper disclosures. Generation 4 argued that, as a result, it incurred
damages related to the cost of preparing its proposal and the loss of the recycling contract.

       The court heard the motions for summary judgment on August 30, 2019, and entered
an order on September 3, 2019, denying Generation 4’s motion for partial summary
judgment and granting Triumph’s motion. The court determined that “there is a valid
written contract between the parties in the form of the RFP issued by Triumph and accepted
by Generation 4 when it submitted a proposal.” The court found that “triable issues remain

                                             -5-
on whether Generation 4’s bid and other proprietary information were disclosed in
violation of the Confidentiality Provisions of the RFP.” Nevertheless, the court found that
Generation 4 could not prove causation with respect to its alleged damages:

       On December 13, 2015, prior to the December 15 Emails, Generation 4
       communicated to Triumph that it could not devote any more time to the RFP
       process unless it was awarded the contract. As such, Generation 4’s alleged
       damages were incurred prior to any alleged breach and thus cannot be
       consequential damages arising from any alleged breach. Furthermore, the
       damages Generation 4 claims were caused by the alleged breach are for its
       expenses related to preparing its response to the RFP. However, the RFP
       states: “Expenses related to the preparation of the proposal are entirely the
       responsibility of your company.” Hence, the damages sought by Generation
       4 are precluded by the parties’ contract. . . .

       The undisputed material facts show that the winning bidder did not change
       its pricing or cost amount after December 9, 2015. Thus, the December 15
       Emails did not cause Generation 4 to lose the bid or otherwise suffer
       damages.

       As for Generation 4’s unjust enrichment claim, the court ruled that, because a valid
contract existed between the parties, the unjust enrichment claim failed as a matter of law.
Nevertheless, the court determined:

       Generation 4 has not demonstrated any damages caused by the alleged
       disclosure nor has it demonstrated any benefit to Triumph. The winning
       bidder never changed its pricing nor cost amount between December 9, 2015
       and the date of the final contract. Generation 4, therefore, cannot prove that
       the alleged disclosures in the December 15 Emails led to any benefit (such
       as a lower contract price) for Triumph.

Thus, on that basis, the court summarily dismissed Generation 4’s claims for breach of
contract and unjust enrichment.

       This appeal followed.

                                 STANDARD OF REVIEW

      This court reviews a trial court’s decision on a motion for summary judgment de
novo without a presumption of correctness. Rye v. Women’s Care Ctr. of Memphis,
MPLLC, 477 S.W.3d 235, 250 (Tenn. 2015). Accordingly, this court must make a fresh
determination of whether the requirements of Tenn. R. Civ. P. 56 have been satisfied. Id.;
Hunter v. Brown, 955 S.W.2d 49, 50 (Tenn. 1997). In so doing, we consider the evidence

                                           -6-
in the light most favorable to the non-moving party and draw all reasonable inferences in
that party’s favor. Godfrey v. Ruiz, 90 S.W.3d 692, 695 (Tenn. 2002).

       Summary judgment should be granted when “the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show that there
is no genuine issue as to any material fact and that the moving party is entitled to a judgment
as a matter of law.” Tenn. R. Civ. P. 56.04. When the party moving for summary judgment
does not bear the burden of proof at trial, it may satisfy its burden of production “either (1)
by affirmatively negating an essential element of the nonmoving party’s claim or (2) by
demonstrating that the nonmoving party’s evidence at the summary judgment stage is
insufficient to establish the nonmoving party’s claim or defense.” Rye, 477 S.W.3d at 264
(emphasis in original).

       When a motion for summary judgment is made and supported as provided in Tenn.
R. Civ. P. 56, the nonmoving party may not rest on the allegations or denials in its
pleadings. Id. at 265. Instead, the nonmoving party must respond with specific facts
showing that there is a genuine issue for trial. Id. A fact is material “if it must be decided
in order to resolve the substantive claim or defense at which the motion is directed.” Byrd
v. Hall, 847 S.W.2d 208, 215 (Tenn. 1993). A “genuine issue” exists if “a reasonable jury
could legitimately resolve that fact in favor of one side or the other.” Id.

         To satisfy the requirements of Rule 56 when the moving party bears the burden of
proof, as is the case here, “that party must produce at the summary judgment stage evidence
that, if uncontroverted at trial, would entitle it to a directed verdict.” TWB Architects, Inc.
v. Braxton, LLC, 578 S.W.3d 879, 888 (Tenn. 2019) (citing Celotex Corp. v. Catrett, 477
U.S. 317, 331 (1986) (Brennan, J., dissenting)).

                                         ANALYSIS

       Generation 4 asks us to consider whether the trial court erred by denying its motion
for partial summary judgment and by summarily dismissing its unjust enrichment and
breach of contract claims. We will first consider the claim of unjust enrichment.

                                  I. UNJUST ENRICHMENT

       As a threshold requirement of an unjust enrichment claim, there can be no valid
contract between the parties. Freeman Indus., LLC v. Eastman Chem. Co., 172 S.W.3d
512, 524–25 (Tenn. 2005). The trial court summarily dismissed Generation 4’s claim for
unjust enrichment upon the determination that the parties entered into an enforceable
contract “in the form of the RFP issued by Triumph and accepted by Generation 4 when it
submitted a proposal.”



                                             -7-
        Generation 4 contends this was error because the RFP explicitly provides that it “is
not an offer to enter into an agreement with any Supplier.” For its part, Triumph argues
that a valid contract existed between the parties because both parties conceded that it did—
Generation 4, through its motion for partial summary judgment, and Triumph, through its
response.

        Contract formation is a question of law that this court reviews de novo. ICG Link,
Inc. v. Steen, 363 S.W.3d 533, 543 (Tenn. Ct. App. 2011). Accordingly, we must determine
if the confidentiality provision set forth in the RFP meets the legal requirements for an
enforceable contract. Id.

       An enforceable contract exits when there is “a meeting of the minds of the parties
in mutual assent to the terms,” and it is “based upon a sufficient consideration,” Johnson
v. Cent. Nat. Ins. Co. of Omaha, Neb., 356 S.W.2d 277, 281 (Tenn. 1962), in the form of
mutual promises. Bratton v. Bratton, 136 S.W.3d 595, 602 (Tenn. 2004). “The legal
mechanism by which parties show their assent to be bound is through offer and
acceptance.” Moody Realty Co. v. Huestis, 237 S.W.3d 666, 675 n.8 (Tenn. Ct. App. 2007).
That said, the “test for an offer is whether it induces a reasonable belief in the recipient that
the recipient can, by accepting it, bind the sender.” 17 C.J.S. Contracts § 53.

       Triumph’s RFP contained an offer to each prospective supplier—one that each
prospective supplier could accept by presenting a proposal, or reject by not submitting a
proposal. The offer included a promise that Triumph would “maintain strict confidentiality
of all information that [potential suppliers] provide in response to this RFP.”
Correspondingly, by submitting a proposal, the supplier accepted, inter alia, the obligation
not to disclose Triumph’s information to a third party without prior authorization. Thus,
when Generation 4 submitted its proposal to Triumph in response to the RFP, it “accepted”
Triumph’s “offer.” As a consequence, Generation 4 and Triumph entered into a valid
confidentiality agreement.

       We acknowledge, as Generation 4 asserts, that paragraph 9 of the RFP states, in
pertinent part, “This RFP is not an offer to enter into an agreement with any Supplier.”
However, this provision is limited to the expressed intent of forging a scrap metal recycling
contract with one of the suppliers. The entire paragraph reads:

       9.0 Terms of Bid.

       Expenses relating to the preparation of the proposal are entirely the
       responsibility of your company. The terms of your bid proposal shall be valid
       for 120 days after proposal submission. This RFP is not an offer to enter into
       an agreement with any Supplier. This is simply a request to receive proposals
       from Suppliers interested in supplying these products to TRIUMPH. We
       reserve the right to accept or reject any proposal and to enter into negotiations

                                              -8-
        with any party to provide these services. All proposals shall become the
        property of TRIUMPH even if rejected.

       As paragraph 9 reveals, the statement upon which Generation 4 relies is sandwiched
between other “agreements” the parties entered into when Generation 4 submitted a
proposal in response to the RFP. For example, by submitting its proposal, Generation 4
agreed that the “[e]xpenses relating to the preparation of the proposal are entirely the
responsibility of [Generation 4].” It also agreed that Triumph “reserve[d] the right to accept
or reject [Generation 4’s] proposal and to enter into negotiations with any party to provide
these services.” Furthermore, by submitting its proposal, Generation 4 agreed that its
proposal “shall become the property of TRIUMPH even if rejected.” For these obvious
reasons, paragraph 9 did not bar the parties from entering into an agreement to be bound
by the confidentiality provision set forth in paragraph 8.

       Because we have determined that there was a valid contract between the parties to
maintain the confidentiality of information provided during the proposal process,
Generation 4’s unjust enrichment claim fails as a matter of law. See Freeman Indus., LLC.,
172 S.W.3d at 524–25. Accordingly, we affirm the summary dismissal of Generation 4’s
unjust enrichment claim.3

      Having determined that the parties entered into an enforceable confidentiality
agreement, we next address the breach of contract claim.

                                      II. BREACH OF CONTRACT

       Generation 4 contends that Triumph breached the confidentiality agreement by
disclosing to the other bidders that they were not the lowest bidder and the percentage by
which their bids exceeded the average bid. Generation 4 further contends that the breach
caused it to sustain damages when NE Georgia allegedly lowered its bid in response to the
alleged improper disclosures.

       “The essential elements of any breach of contract claim include (1) the existence of
an enforceable contract, (2) nonperformance amounting to a breach of the contract, and (3)



        3
           Furthermore, even if we determined that there was no enforceable contract between the parties,
to establish an unjust enrichment claim, the plaintiff must prove that (1) the plaintiff conferred a benefit on
the defendant, (2) the defendant appreciated the benefit, and (3) it would be inequitable for the defendant
to retain the benefit without payment to the plaintiff. Freeman Indus., LLC, 172 S.W.3d at 525. As we will
explain in the ensuing analysis, there is no evidence in the record to support a finding that Triumph disclosed
confidential information about Generation 4’s proposal to the other bidders, or that NE Georgia lowered its
bid as a result of the alleged disclosures. Therefore, Generation 4 has no evidence to prove that Triumph
appreciated or retained any benefit conferred on it by Generation 4.


                                                    -9-
damages caused by the breach of the contract.” ARC LifeMed, Inc. v. AMC-Tennessee, Inc.,
183 S.W.3d 1, 26 (Tenn. Ct. App. 2005) (citations omitted).

        The confidentiality agreement provides, in pertinent part, “TRIUMPH will maintain
strict confidentiality of all information that you provide in response to this RFP.”
Generation 4 contends that this court must construe the term, “information,” broadly to
mean that Triumph was prohibited from revealing any information that could be derived
from Generation 4’s proposal. Specifically, it contends Triumph breached the
confidentiality agreement by revealing to the other bidders that they were not the lowest
bidder.

        In Tennessee, contract interpretation is more nuanced than the extreme textualist
approach that Generation 4 urges this court to follow. Individual Healthcare Specialists,
Inc. v. BlueCross BlueShield of Tennessee, Inc., 566 S.W.3d 671, 694 (Tenn. 2019)
(“Tennessee’s jurisprudence on contract interpretation ‘evades tidy classification as
textualist or contextualist.’” (quoting Lawrence A. Cunningham, Contract Interpretation
2.0: Not Winner-Take-All but Best-Tool-For-The-Job, 85 Geo. Wash. L. Rev. 1625, 1627
(2017))). While “the words expressing the parties’ intentions should be given their usual,
natural and ordinary meaning,” Taylor v. White Stores, Inc., 707 S.W.2d 514, 516 (Tenn.
Ct. App. 1985), “the meaning of contractual terms ‘can almost never be plain except in a
context.’” Individual Healthcare Specialists, 566 S.W.3d at 686 (quoting Restatement
(Second) of Contracts § 212 cmt b). For that reason, we must construe the contract “with
reference to the situation of the parties, the business to which the contract relates and the
subject matter as appears from the words used.” Id. at 694 (quoting Petty v. Sloan, 277
S.W.2d 355, 359 (Tenn. 1955)).

       The RFP expressly states that the objective of the process is to obtain the “best offer”
from the various suppliers. It further states that Triumph “reserve[s] the right to accept or
reject any proposal and to enter into negotiations with any party to provide these
services.” (Emphasis added). Considering that the RFP process was a competition between
potential suppliers for a recycling contract, we do not interpret the confidentiality
agreement as prohibiting Triumph from informing the other businesses that their proposals
were not the lowest and that their proposals were a certain percentage over “the average”
of all proposals in order to foster competition and to obtain the best offer from the
competing suppliers.

       That said, Generation 4 also claims that the December 15 emails impermissibly
disclosed the amount of Generation 4’s bid. But we need not determine whether such a
disclosure constituted a breach of the confidentiality agreement. This is because Ms.
Kepley gave the percentage by which each bid exceeded the average of all bids, not the
percentage by which each bid exceeded the lowest bid. As such, it would be impossible for
NE Georgia or Shapiro to calculate the lowest bid, i.e., Generation 4’s bid, without
knowing how many bids were placed and the range of difference in the value of those bids.

                                            - 10 -
Generation 4 does not cite to any evidence in the record to support a finding that the other
bidders knew the number of bidders or the range in difference in the value of the bids.
Therefore, Generation 4’s claim for breach of contract fails as a matter of law.

       The foregoing notwithstanding, even if Triumph breached the agreement, there is
no evidence in the record to support a finding that Generation 4 suffered damages as a
result of the alleged breach. Generation 4’s claim for damages hinges on the contention
that NE Georgia lowered its bid in response to the alleged improper disclosures. But Ms.
Kepley testified at her deposition that NE Georgia’s bid did not change after she sent the
December 15 emails. And the bid analysis and summary prepared by Ms. Kepley, and
submitted with Triumph’s summary judgment motion, supported Ms. Kepley’s deposition
testimony. It showed that NE Georgia’s bid remained the same from the second round of
bidding, which took place just prior to the December 15 emails, to the fourth and final
round of bidding, which occurred after the December 15 emails. Accordingly, the
undisputed facts do not support Generation 4’s claim that the breach caused it to suffer
damages.

      Therefore, we affirm the trial court’s decision to summarily dismiss Generation 4’s
breach of contract claim.

                                     IN CONCLUSION

       The judgment of the trial court is affirmed, and this matter is remanded with costs
of appeal assessed against Generation 4 Recycling, LLC.


                                                    ________________________________
                                                    FRANK G. CLEMENT JR., P.J., M.S.




                                           - 11 -